Citation Nr: 0313429	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  00-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for skull defect, 
status post operative removal of epidermoid tumor in left 
parietotemporal region, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for temporomandibular 
joint disease, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for paresthesia of the 
left side of the face, fifth and seventh cranial nerves, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased evaluation for scar anterior 
to left ear, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for chronic 
lumbosacral strain, rated as 20 percent disabling prior to 
April 12, 2000, and currently evaluated as 40 percent 
disabling.  


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1978 to 
February 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in North Little Rock, Arkansas.  
The instant appeal arose when the veteran filed a claim in 
October 1998 seeking an increased evaluation for his service-
connected skull condition.  At the time the veteran sought an 
increased rating, he was service-connected for lumbosacral 
strain (20 percent); skull defect, status post operative 
removal of epidermoid tumor in left parietemporal region (10 
percent); and left temporalis tendinitis with headaches and 
TMJ (temporomandibular joint) pain with interference of 
mastication (10 percent).  In a May 1999 rating decision, the 
RO continued those three evaluations, and it is this rating 
decision from which the current appeal arose.

In an August 2000 rating decision, the RO increased the 
rating for lumbosacral strain to 40 percent, effective April 
12, 2000.  It also discontinued the rating for left 
temporalis tendinitis with headaches and TMJ pain (which had 
been increased to 30 percent disabling in a February 2000 
rating decision) and provided in place of that one rating a 
separate rating for migraine headaches (50 percent), 
temporomandibular joint disease (40 percent), paresthesia of 
left side of face, fifth and seventh cranial nerves (30 
percent), scar anterior to left ear (10 percent).  The 
evaluation of the skull defect was increased to 50 percent.  
Thus, the Board has restated the issues as on the first page.

The veteran disagreed with the effective date of the 
evaluation for migraines, TMJ disease, paresthesia of the 
left side of the face, and scar.  The RO provided him a 
statement of the case on March 14, 2001.  The veteran did not 
thereafter perfect an appeal of those issues, and they are 
not before the Board.


REMAND

In a VA-Form 9 dated in July 1999, the veteran's 
representative requested a travel board hearing, on behalf of 
the veteran.  The representative withdrew the request for the 
hearing in March 2000.  However, the veteran subsequently 
dismissed the representative.  In September 2002, the Board 
remanded this matter to the RO to schedule a travel board 
hearing for the veteran at the RO.  The appeal was returned 
to the Board for appellate action.  However, there was no 
record that a travel board hearing had been scheduled.  In 
January 2003, the Board contacted the veteran and requested 
that he clarify whether he still wanted a personal hearing.  
In a correspondence signed (by the veteran) and dated in 
February 2003, the veteran indicated that he wants a 
videoconference hearing at the RO before a member of the 
Board.  Under these circumstances, the requested hearing must 
be scheduled.  38 C.F.R. § 20.700(a) (2002); see Stegall v. 
West, 11 Vet. App. 268 (1998).    

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

Schedule the veteran for a 
videoconference hearing at the RO in 
accordance with applicable law.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

